DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on December 20, 2021. Claims 1, 16, 21-22, 27-28, 31-32, 50-51 and 53 are amended; claims 57-59 are newly added; and claims 1-59 are pending and examined below.


Claim Rejections - 35 USC § 112
The 112 Rejection of claims 21, 32, 50-51 and 53 is withdrawn pursuant to Applicant amendment



Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 27, 32, and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Zeleny (U.S. 2011/0148607) in view of Bozkurt et al. (U.S. 2017/0224280).
	With regard to claim 1, Zeleny teaches a system ([abstract]) comprising:
 	a haptic garment (Fig. 1, 130; [abstract] System and method of for providing haptic feedback to a subject; [0051] any haptic device according to embodiments of the present subject matter, whether the device be a suit, glove, other garment, etc.);
 	an integrated circuit (IC) controller coupled to the haptic garment (Fig. 1, 130; [0012] Conventional force feedback interface devices generally provide physical sensations to the user manipulating an object of the interface device through the use of computer-controlled actuators, such as motors, provided in an interface device; [0041] an end 430 of the micro-step motor shaft 420 may respond to touch by a user and/or reciprocate touch over traditional telecommunication technologies (e.g., wireless, wired, Internet, cellular, etc.) via a controller or connection 440; [0051]; [0057] The microprocessor 1022 may be a general-purpose or specific-purpose processor or microcontroller, and the memory 1024 may include internally fixed storage and/or removable storage media for storing information, data, and/or instructions);  
 	a sensing circuit embedded within the haptic garment ([0004] the sense of touch or "haptics"; [0012] Conventional force feedback interface devices generally provide physical sensations; [0051]) configured to cause to transmit a motion signal sensed by a portion of the haptic garment surface to the IC controller ([abstract] a shaft having a motion defined by movement; [0034] FIG. 1 is a block diagram of a system according to an embodiment of the present subject matter. With reference to FIG. 1, a virtual reality system 100 may comprise a motion tracking or determining system 110 and a processing system 120), the motion signal based on an instruction generated by a user of the haptic garment, the instruction comprising one or more of a touch pattern, a gesture pattern, and a movement pattern associated with the user of the haptic garment ([0034] The system 100 may also include a haptic feedback system 130, a visual feedback system 140, an auditory feedback system 150, and/or an olfactory feedback system 160 to provide touch, visual, olfactory and auditory feedback to enhance a user’s virtual reality experience; [0036] In one embodiment of the present subject matter, the haptic feedback system 130 may include a wearable element such as a glove, suit, goggles, or other garment or may be a touchpad, screen or other physical element that a user 102 thereof can hold, touch or interact with in reality; [0044] touchpads; [0045] For example, in another embodiment, the haptic feedback system 130 may comprise a touchpad or similar device; [0048] Exemplary touchpads 700 may also be employed in conjunction with a garment such as a glove, suit, fingertip attachments, or the like that utilizes SAT Points or transponders utilized to track a user’s fingers, hands, etc. In such an embodiment, a soldier or grandmother may feel the touch of the hands and fingers, from a remote location thousands of miles away, of his or her son, daughter, grandchild, etc.; [0061] Further, an exemplary device may be, but is not limited to, a garment, touchpad, touchscreen, display, keyboard, button, glove, suit, tool, shirt, hat, goggles, spectacles, shoes, pants, socks, undergarments, clothing accessories, necklaces, bracelets, jewelry, and combinations thereof), the IC controller configured to transmit a first data associated with the motion signal to an external device (Figs. 8-9; [0052] a user may be equipped with a glove 910, one or more finger attachments or other suitable garment that includes an array of or one or more exemplary mechanical, electrical, electro-mechanical, piezoelectric, electrostrictive actuators depicted in FIGS. 3-5. For example, a surface of the glove or other garment proximate a user's skin may provide a plurality of hydraulic, digitally-gauged, micro-step motors that are computer coordinated to simulate a haptic action and/or reaction. As discussed above, there may be between one thousand to fifty thousand micro-step and/or hydro-digitally gauged micro-step motors substantially fixed to an optically printed routing board or other surface via a perforated, bracing piece. The outer surface 920 of the glove 910 or other garment distal the user’s skin may be any typical cloth, latex cover, etc. The glove 910 may contain any number of SAT Points or transponders 912 utilized to track the movement of the glove 910 in three-dimensional space);
an actuator circuit ([abstract]; [0051] The touchpad 700 may also include circuitry necessary to report control signals to the microprocessor of the computer 710 and to process command signals from the host computer's microprocessor. The touchpad 700 may also include circuitry that receives signals from the computer 710 and outputs tactile or haptic sensations in accordance with signals therefrom using one or more actuators in the touchpad 700) configured to cause to transmit an actuator output to the portion of the haptic garment surface that is in sensory contact with a skin surface of the user of the haptic garment based on an actuator signal received from the IC controller (Fig. 2; Fig. 9; [abstract] the device including an array of micro-step motors for contacting a skin surface of the subject and converting the signals to provide input signals to the array of micro-step motors. Haptic feedback may then be provided to the skin surface of the subject in response to the input signals; [0017]-[0018]; [0038] The suit 210 or any other exemplary haptic garment or wearable device may, on the surfaces thereof in contact with the user's skin, provide an array of exemplary mechanical, electrical, electro-mechanical, piezoelectric, electrostrictive or hydro-digitally gauged actuators. FIG. 3 is a diagram of an representative cross-section of a piece of material of the suit 210. With reference to FIG. 3, a surface 310 of the suit proximate a user's skin may provide a plurality of hydraulic, digitally-gauged, micro-step motors 320 that are computer coordinated to simulate a haptic action and/or reaction; [0052]); and
conductive traces embedded the haptic garment that electrically couple with the sensing circuit and the actuator circuit (Fig. 2; Fig. 9; [0013]; [0051] The touchpad 700 may also include circuitry that receives signals from the computer 710 and outputs tactile or haptic sensations in accordance with signals therefrom using one or more actuators in the touchpad 700…The touchpad microprocessor may thus implement haptic sensations independently after receiving a host command by controlling the touchpad actuators or, the microprocessor in the computer 710 may be utilized to maintain a greater degree of control over the haptic sensations by controlling the actuators in the touchpad 700 more directly. While only the touchpad 700 was described as having additional local circuitry for predetermined purposes, it should noted that any haptic device according to embodiments of the present subject matter, whether the device be a suit, glove, other garment, etc., may include also such circuitry; [0050]). However, Zeleny does not specifically teach: 
- 	a sensing fabric
- 	the sensing circuit comprising at least a portion being at least one of printed onto the sensing fabric and printed into the sensing fabric
- 	each said conductive trace having at least a portion being at least one of printed onto the sensing fabric and printed into the sensing fabric
([0024] The patches can be used for non-medical defense applications such as sensing on fabric (tents/tarps/walls/seats, etc.), monitoring pressure and temperature with conformal fabric sensors, clandestine monitoring with small disposable patches on remote objects, monitoring vehicle traffic on roads, integrated into uniforms or ruck sacks for environmental monitoring (in addition to health of user); [0003] In the textile hierarchy, fibers are used to form yarns, and yarns are woven into fabrics.  The sensory patches of the present invention are created from monofilament yarns or fibers.  For purposes of reviewing the state of the art, there is no distinction between fibers and monofilament yarns; [0004] to incorporate electronic sensor fabrication within the textile production; [0009] Sensing environmental cues has been important for almost all electrical systems.  One of the widely used sensors in consumer electronics is a tactile sensor, commonly utilized in touchpads and touchscreens in smartphones and tablet personal computers (PCs).  These sensors are mostly rigid, limiting their application in industries that mandate flexible sensors; [0016] Embodiments of the present invention relate to smart fabric patches integrated into clothing or other textiles where the fibers of the fabric patch form distributed sensory elements (texels) and can simultaneously measure tactile forces, moisture/wetness, and biopotentials; [0017] a commercially available process (e.g., bicomponent extrusion) for integrating sensing into wearables, (ii) interlace these fibers into sensory fabric substrates using established processing technology (e.g., weaving) capable of high-speed, low-cost, and large-area roll-to-roll production; [0054] the sensors are distributed throughout the textile fabric; [0070] FIG. 20 is a pictorial representation of (top) a sensor array (top) for multi-modal sensors and (bottom) a fabrication method for screen-printed paper sensors) sensing circuit comprising at least a portion being at least one of printed onto the sensing fabric and printed into the sensing fabric ([0024] The patches can be used for non-medical defense applications such as sensing on fabric (tents/tarps/walls/seats, etc.), monitoring pressure and temperature with conformal fabric sensors, clandestine monitoring with small disposable patches on remote objects, monitoring vehicle traffic on roads, integrated into uniforms or ruck sacks for environmental monitoring (in addition to health of user); [0003] In the textile hierarchy, fibers are used to form yarns, and yarns are woven into fabrics.  The sensory patches of the present invention are created from monofilament yarns or fibers.  For purposes of reviewing the state of the art, there is no distinction between fibers and monofilament yarns; [0004] to incorporate electronic sensor fabrication within the textile production; [0009] Sensing environmental cues has been important for almost all electrical systems.  One of the widely used sensors in consumer electronics is a tactile sensor, commonly utilized in touchpads and touchscreens in smartphones and tablet personal computers (PCs).  These sensors are mostly rigid, limiting their application in industries that mandate flexible sensors; [0016] Embodiments of the present invention relate to smart fabric patches integrated into clothing or other textiles where the fibers of the fabric patch form distributed sensory elements (texels) and can simultaneously measure tactile forces, moisture/wetness, and biopotentials; [0017] a commercially available process (e.g., bicomponent extrusion) for integrating sensing into wearables, (ii) interlace these fibers into sensory fabric substrates using established processing technology (e.g., weaving) capable of high-speed, low-cost, and large-area roll-to-roll production; [0054] the sensors are distributed throughout the textile fabric; [0070] FIG. 20 is a pictorial representation of (top) a sensor array (top) for multi-modal sensors and (bottom) a fabrication method for screen-printed paper sensors). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny, to have included the sensing fabric as taught by Bozkurt, to have achieved a device and method of providing haptic technology for providing a virtual reality system widely used sensor in consumer electronics.

With regard to claim 27, Zeleny teaches a system ([abstract]) comprising:
 	a haptic garment (Fig. 1, 130; [abstract] System and method of for providing haptic feedback to a subject; [0051] any haptic device according to embodiments of the present subject matter, whether the device be a suit, glove, other garment, etc.);
 	an integrated circuit (IC) controller coupled to the haptic garment (Fig. 1, 130; [0012] Conventional force feedback interface devices generally provide physical sensations to the user manipulating an object of the interface device through the use of computer-controlled actuators, such as motors, provided in an interface device; [0041] an end 430 of the micro-step motor shaft 420 may respond to touch by a user and/or reciprocate touch over traditional telecommunication technologies (e.g., wireless, wired, Internet, cellular, etc.) via a controller or connection 440; [0051]; [0057] The microprocessor 1022 may be a general-purpose or specific-purpose processor or microcontroller, and the memory 1024 may include internally fixed storage and/or removable storage media for storing information, data, and/or instructions);  
 	a sensing circuit ([0004] the sense of touch or "haptics"; [0012] Conventional force feedback interface devices generally provide physical sensations; [0051]) configured to cause to transmit a motion signal sensed by a portion of the haptic fabric surface to the IC controller ([abstract] a shaft having a motion defined by movement; [0034] FIG. 1 is a block diagram of a system according to an embodiment of the present subject matter. With reference to FIG. 1, a virtual reality system 100 may comprise a motion tracking or determining system 110 and a processing system 120), the motion signal based on an instruction generated by a user of the haptic fabric, ([0034] The system 100 may also include a haptic feedback system 130, a visual feedback system 140, an auditory feedback system 150, and/or an olfactory feedback system 160 to provide touch, visual, olfactory and auditory feedback to enhance a user’s virtual reality experience; [0036] In one embodiment of the present subject matter, the haptic feedback system 130 may include a wearable element such as a glove, suit, goggles, or other garment or may be a touchpad, screen or other physical element that a user 102 thereof can hold, touch or interact with in reality; [0044] touchpads; [0045] For example, in another embodiment, the haptic feedback system 130 may comprise a touchpad or similar device; [0048] Exemplary touchpads 700 may also be employed in conjunction with a garment such as a glove, suit, fingertip attachments, or the like that utilizes SAT Points or transponders utilized to track a user’s fingers, hands, etc. In such an embodiment, a soldier or grandmother may feel the touch of the hands and fingers, from a remote location thousands of miles away, of his or her son, daughter, grandchild, etc.; [0061] Further, an exemplary device may be, but is not limited to, a garment, touchpad, touchscreen, display, keyboard, button, glove, suit, tool, shirt, hat, goggles, spectacles, shoes, pants, socks, undergarments, clothing accessories, necklaces, bracelets, jewelry, and combinations thereof), the IC controller configured to transmit a first data associated with the motion signal to an external device (Figs. 8-9; [0052] a user may be equipped with a glove 910, one or more finger attachments or other suitable garment that includes an array of or one or more exemplary mechanical, electrical, electro-mechanical, piezoelectric, electrostrictive actuators depicted in FIGS. 3-5. For example, a surface of the glove or other garment proximate a user's skin may provide a plurality of hydraulic, digitally-gauged, micro-step motors that are computer coordinated to simulate a haptic action and/or reaction. As discussed above, there may be between one thousand to fifty thousand micro-step and/or hydro-digitally gauged micro-step motors substantially fixed to an optically printed routing board or other surface via a perforated, bracing piece. The outer surface 920 of the glove 910 or other garment distal the user’s skin may be any typical cloth, latex cover, etc. The glove 910 may contain any number of SAT Points or transponders 912 utilized to track the movement of the glove 910 in three-dimensional space);
 	an actuator circuit ([abstract]; [0051] The touchpad 700 may also include circuitry necessary to report control signals to the microprocessor of the computer 710 and to process command signals from the host computer's microprocessor. The touchpad 700 may also include circuitry that receives signals from the computer 710 and outputs tactile or haptic sensations in accordance with signals therefrom using one or more actuators in the touchpad 700) configured to cause to transmit an actuator output to the portion of the haptic fabric surface that is in sensory contact with a skin surface of the user of the haptic fabric based on an actuator signal received (Fig. 2; Fig. 9; [abstract] the device including an array of micro-step motors for contacting a skin surface of the subject and converting the signals to provide input signals to the array of micro-step motors. Haptic feedback may then be provided to the skin surface of the subject in response to the input signals; [0017]-[0018]; [0038] The suit 210 or any other exemplary haptic garment or wearable device may, on the surfaces thereof in contact with the user's skin, provide an array of exemplary mechanical, electrical, electro-mechanical, piezoelectric, electrostrictive or hydro-digitally gauged actuators. FIG. 3 is a diagram of an representative cross-section of a piece of material of the suit 210. With reference to FIG. 3, a surface 310 of the suit proximate a user's skin may provide a plurality of hydraulic, digitally-gauged, micro-step motors 320 that are computer coordinated to simulate a haptic action and/or reaction; [0052]); and 
 	conductive traces embedded in or fastened to the haptic fabric that electrically couple with the sensing circuit and the actuator circuit (Fig. 2; Fig. 9; [0013]; [0051] The touchpad 700 may also include circuitry that receives signals from the computer 710 and outputs tactile or haptic sensations in accordance with signals therefrom using one or more actuators in the touchpad 700…The touchpad microprocessor may thus implement haptic sensations independently after receiving a host command by controlling the touchpad actuators or, the microprocessor in the computer 710 may be utilized to maintain a greater degree of control over the haptic sensations by controlling the actuators in the touchpad 700 more directly. While only the touchpad 700 was described as having additional local circuitry for predetermined purposes, it should noted that any haptic device according to embodiments of the present subject matter, whether the device be a suit, glove, other garment, etc., may include also such circuitry; [0050]). However, Zeleny does not specifically teach: 
- 	a sensing fabric
- 	the sensing circuit comprising at least a portion being at least one of printed onto the sensing fabric and printed into the sensing fabric
- 	each said conductive trace having at least a portion being at least one of printed onto the sensing fabric and printed into the sensing fabric
Bozkurt teaches a smart patch including multi-component strands integrated into clothing or other textiles where the strands of the smart patch include sensory elements can simultaneously measure tactile [abstract]. Bozkurt also teaches a sensing fabric ([0024] The patches can be used for non-medical defense applications such as sensing on fabric (tents/tarps/walls/seats, etc.), monitoring pressure and temperature with conformal fabric sensors, clandestine monitoring with small disposable patches on remote objects, monitoring vehicle traffic on roads, integrated into uniforms or ruck sacks for environmental monitoring (in addition to health of user); [0003] In the textile hierarchy, fibers are used to form yarns, and yarns are woven into fabrics.  The sensory patches of the present invention are created from monofilament yarns or fibers.  For purposes of reviewing the state of the art, there is no distinction between fibers and monofilament yarns; [0004] to incorporate electronic sensor fabrication within the textile production; [0009] Sensing environmental cues has been important for almost all electrical systems.  One of the widely used sensors in consumer electronics is a tactile sensor, commonly utilized in touchpads and touchscreens in smartphones and tablet personal computers (PCs).  These sensors are mostly rigid, limiting their application in industries that mandate flexible sensors; [0016] Embodiments of the present invention relate to smart fabric patches integrated into clothing or other textiles where the fibers of the fabric patch form distributed sensory elements (texels) and can simultaneously measure tactile forces, moisture/wetness, and biopotentials; [0017] a commercially available process (e.g., bicomponent extrusion) for integrating sensing into wearables, (ii) interlace these fibers into sensory fabric substrates using established processing technology (e.g., weaving) capable of high-speed, low-cost, and large-area roll-to-roll production; [0054] the sensors are distributed throughout the textile fabric; [0070] FIG. 20 is a pictorial representation of (top) a sensor array (top) for multi-modal sensors and (bottom) a fabrication method for screen-printed paper sensors) sensing circuit comprising at least a portion being at least one of printed onto the sensing fabric and printed into the sensing fabric ([0024] The patches can be used for non-medical defense applications such as sensing on fabric (tents/tarps/walls/seats, etc.), monitoring pressure and temperature with conformal fabric sensors, clandestine monitoring with small disposable patches on remote objects, monitoring vehicle traffic on roads, integrated into uniforms or ruck sacks for environmental monitoring (in addition to health of user); [0003] In the textile hierarchy, fibers are used to form yarns, and yarns are woven into fabrics.  The sensory patches of the present invention are created from monofilament yarns or fibers.  For purposes of reviewing the state of the art, there is no distinction between fibers and monofilament yarns; [0004] to incorporate electronic sensor fabrication within the textile production; [0009] Sensing environmental cues has been important for almost all electrical systems.  One of the widely used sensors in consumer electronics is a tactile sensor, commonly utilized in touchpads and touchscreens in smartphones and tablet personal computers (PCs).  These sensors are mostly rigid, limiting their application in industries that mandate flexible sensors; [0016] Embodiments of the present invention relate to smart fabric patches integrated into clothing or other textiles where the fibers of the fabric patch form distributed sensory elements (texels) and can simultaneously measure tactile forces, moisture/wetness, and biopotentials; [0017] a commercially available process (e.g., bicomponent extrusion) for integrating sensing into wearables, (ii) interlace these fibers into sensory fabric substrates using established processing technology (e.g., weaving) capable of high-speed, low-cost, and large-area roll-to-roll production; [0054] the sensors are distributed throughout the textile fabric; [0070] FIG. 20 is a pictorial representation of (top) a sensor array (top) for multi-modal sensors and (bottom) a fabrication method for screen-printed paper sensors). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny, to have included the sensing fabric as taught by Bozkurt, to have achieved a device and method of providing haptic technology for providing a virtual reality system widely used sensor in consumer electronics.

With regard to claim 32, the method claim corresponds to the system claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 57, the limitations are addressed above and Zeleny does not specifically teach:
- 	the sensing fabric comprises a dielectric cloth;
- 	the sensing circuit comprises a first electronic sensor printed on the dielectric cloth; and
- 	the sensing circuit comprises a second electronic sensor printed on the dielectric cloth
Bozkurt teaches a smart patch including multi-component strands integrated into clothing or other textiles where the strands of the smart patch include sensory elements can simultaneously measure tactile [abstract]. Bozkurt also teaches a sensing fabric ([0024] The patches can be used for non-medical defense applications such as sensing on fabric (tents/tarps/walls/seats, etc.), monitoring pressure and temperature with conformal fabric sensors, clandestine monitoring with small disposable patches on remote objects, monitoring vehicle traffic on roads, integrated into uniforms or ruck sacks for environmental monitoring (in addition to health of user); [0003] In the textile hierarchy, fibers are used to form yarns, and yarns are woven into fabrics.  The sensory patches of the present invention are created from monofilament yarns or fibers.  For purposes of reviewing the state of the art, there is no distinction between fibers and monofilament yarns; [0004] to incorporate electronic sensor fabrication within the textile production; [0009] Sensing environmental cues has been important for almost all electrical systems.  One of the widely used sensors in consumer electronics is a tactile sensor, commonly utilized in touchpads and touchscreens in smartphones and tablet personal computers (PCs).  These sensors are mostly rigid, limiting their application in industries that mandate flexible sensors; [0016] Embodiments of the present invention relate to smart fabric patches integrated into clothing or other textiles where the fibers of the fabric patch form distributed sensory elements (texels) and can simultaneously measure tactile forces, moisture/wetness, and biopotentials; [0017] a commercially available process (e.g., bicomponent extrusion) for integrating sensing into wearables, (ii) interlace these fibers into sensory fabric substrates using established processing technology (e.g., weaving) capable of high-speed, low-cost, and large-area roll-to-roll production; [0054] the sensors are distributed throughout the textile fabric; [0070] FIG. 20 is a pictorial representation of (top) a sensor array (top) for multi-modal sensors and (bottom) a fabrication method for screen-printed paper sensors) comprises a dielectric cloth ([0006] multicore fibers consisting of layers of soft dielectric and conductive polymers or thin metal films were used to form capacitive structures…The applied pressure changes the thickness of the soft dielectric sandwiched between two conductive concentric layers where the altered capacitance can be sensed as an indicator of applied pressure; [0031] the electrode structures and impedance sensors disclosed herein can be used to analyze urine/sweat liquid (or moisture) content with the analysis of impedances obtained with the on-board potentiostat by applying electrochemisty methods such as, but not limited to, amperometry, cyclic voltammetry, electrochemical impedance spectroscopy, voltage excursion analysis, dielectric spectroscopy, and the like; [0113] These intersections 66 create a capacitor with two conductive layers (base 34 and base 54) separated by air as the dielectric material); and the sensing circuit comprises a first electronic sensor and a second electronic sensor printed on the dielectric cloth ([0004] From a practical standpoint a key step for the integration of truly mass-produced e-textile based sensor systems should be to incorporate electronic sensor fabrication within the textile production; [0006] multicore fibers consisting of layers of soft dielectric and conductive polymers or thin metal films were used to form capacitive structures…The applied pressure changes the thickness of the soft dielectric sandwiched between two conductive concentric layers where the altered capacitance can be sensed as an indicator of applied pressure; [0018] the sensory properties of textile structure at multiple scales complements the research efforts by others to pave the way towards building fully textile flexible electronic sensor systems; [0031] the electrode structures and impedance sensors disclosed herein can be used to analyze urine/sweat liquid (or moisture) content with the analysis of impedances obtained with the on-board potentiostat by applying electrochemisty methods such as, but not limited to, amperometry, cyclic voltammetry, electrochemical impedance spectroscopy, voltage excursion analysis, dielectric spectroscopy, and the like; [0113] These intersections 66 create a capacitor with two conductive layers (base 34 and base 54) separated by air as the dielectric material). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny, to have included the sensing fabric as taught by Bozkurt, to have achieved a device and method of providing haptic technology for providing a virtual reality system widely used sensor in consumer electronics.

With regard to claim 58, the limitations are addressed above and Zeleny does not specifically teach:
- 	the first electronic sensor and the second electronic sensor are printed on opposite sides of the dielectric cloth
([0024] The patches can be used for non-medical defense applications such as sensing on fabric (tents/tarps/walls/seats, etc.), monitoring pressure and temperature with conformal fabric sensors, clandestine monitoring with small disposable patches on remote objects, monitoring vehicle traffic on roads, integrated into uniforms or ruck sacks for environmental monitoring (in addition to health of user); [0003] In the textile hierarchy, fibers are used to form yarns, and yarns are woven into fabrics.  The sensory patches of the present invention are created from monofilament yarns or fibers.  For purposes of reviewing the state of the art, there is no distinction between fibers and monofilament yarns; [0004] to incorporate electronic sensor fabrication within the textile production; [0009] Sensing environmental cues has been important for almost all electrical systems.  One of the widely used sensors in consumer electronics is a tactile sensor, commonly utilized in touchpads and touchscreens in smartphones and tablet personal computers (PCs).  These sensors are mostly rigid, limiting their application in industries that mandate flexible sensors; [0016] Embodiments of the present invention relate to smart fabric patches integrated into clothing or other textiles where the fibers of the fabric patch form distributed sensory elements (texels) and can simultaneously measure tactile forces, moisture/wetness, and biopotentials; [0017] a commercially available process (e.g., bicomponent extrusion) for integrating sensing into wearables, (ii) interlace these fibers into sensory fabric substrates using established processing technology (e.g., weaving) capable of high-speed, low-cost, and large-area roll-to-roll production; [0054] the sensors are distributed throughout the textile fabric; [0070] FIG. 20 is a pictorial representation of (top) a sensor array (top) for multi-modal sensors and (bottom) a fabrication method for screen-printed paper sensors) comprises the first electronic sensor and the second electronic sensor are printed on opposite sides of the dielectric cloth ([0004] From a practical standpoint a key step for the integration of truly mass-produced e-textile based sensor systems should be to incorporate electronic sensor fabrication within the textile production; [0006] multicore fibers consisting of layers of soft dielectric and conductive polymers or thin metal films were used to form capacitive structures…The applied pressure changes the thickness of the soft dielectric sandwiched between two conductive concentric layers where the altered capacitance can be sensed as an indicator of applied pressure; [0018] the sensory properties of textile structure at multiple scales complements the research efforts by others to pave the way towards building fully textile flexible electronic sensor systems; [0031] the electrode structures and impedance sensors disclosed herein can be used to analyze urine/sweat liquid (or moisture) content with the analysis of impedances obtained with the on-board potentiostat by applying electrochemisty methods such as, but not limited to, amperometry, cyclic voltammetry, electrochemical impedance spectroscopy, voltage excursion analysis, dielectric spectroscopy, and the like; [0113] These intersections 66 create a capacitor with two conductive layers (base 34 and base 54) separated by air as the dielectric material). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny, to have included the sensing fabric as taught by Bozkurt, to have achieved a device and method of providing haptic technology for providing a virtual reality system widely used sensor in consumer electronics.

With regard to claim 59, the limitations are addressed above and Zeleny does not specifically teach:
- 	the first electronic sensor and the second electronic sensor are stacked with a portion of the dielectric cloth therebetween
Bozkurt teaches a smart patch including multi-component strands integrated into clothing or other textiles where the strands of the smart patch include sensory elements can simultaneously measure tactile [abstract]. Bozkurt also teaches a sensing fabric ([0024] The patches can be used for non-medical defense applications such as sensing on fabric (tents/tarps/walls/seats, etc.), monitoring pressure and temperature with conformal fabric sensors, clandestine monitoring with small disposable patches on remote objects, monitoring vehicle traffic on roads, integrated into uniforms or ruck sacks for environmental monitoring (in addition to health of user); [0003] In the textile hierarchy, fibers are used to form yarns, and yarns are woven into fabrics.  The sensory patches of the present invention are created from monofilament yarns or fibers.  For purposes of reviewing the state of the art, there is no distinction between fibers and monofilament yarns; [0004] to incorporate electronic sensor fabrication within the textile production; [0009] Sensing environmental cues has been important for almost all electrical systems.  One of the widely used sensors in consumer electronics is a tactile sensor, commonly utilized in touchpads and touchscreens in smartphones and tablet personal computers (PCs).  These sensors are mostly rigid, limiting their application in industries that mandate flexible sensors; [0016] Embodiments of the present invention relate to smart fabric patches integrated into clothing or other textiles where the fibers of the fabric patch form distributed sensory elements (texels) and can simultaneously measure tactile forces, moisture/wetness, and biopotentials; [0017] a commercially available process (e.g., bicomponent extrusion) for integrating sensing into wearables, (ii) interlace these fibers into sensory fabric substrates using established processing technology (e.g., weaving) capable of high-speed, low-cost, and large-area roll-to-roll production; [0054] the sensors are distributed throughout the textile fabric; [0070] FIG. 20 is a pictorial representation of (top) a sensor array (top) for multi-modal sensors and (bottom) a fabrication method for screen-printed paper sensors) comprises the first electronic sensor and the ([0004] From a practical standpoint a key step for the integration of truly mass-produced e-textile based sensor systems should be to incorporate electronic sensor fabrication within the textile production; [0006] multicore fibers consisting of layers of soft dielectric and conductive polymers or thin metal films were used to form capacitive structures…The applied pressure changes the thickness of the soft dielectric sandwiched between two conductive concentric layers where the altered capacitance can be sensed as an indicator of applied pressure; [0018] the sensory properties of textile structure at multiple scales complements the research efforts by others to pave the way towards building fully textile flexible electronic sensor systems; [0031] the electrode structures and impedance sensors disclosed herein can be used to analyze urine/sweat liquid (or moisture) content with the analysis of impedances obtained with the on-board potentiostat by applying electrochemisty methods such as, but not limited to, amperometry, cyclic voltammetry, electrochemical impedance spectroscopy, voltage excursion analysis, dielectric spectroscopy, and the like; [0113] These intersections 66 create a capacitor with two conductive layers (base 34 and base 54) separated by air as the dielectric material). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny, to have included the sensing fabric as taught by Bozkurt, to .






	Claims 2-18, 20, 22-26, 28-31, 33-47, 49, and 51-56 are rejected under 35 U.S.C. 103 as being unpatentable over Zeleny (U.S. 2011/0148607) in view of Bozkurt et al. (U.S. 2017/0224280) and further in view of Longinotti-Buitoni et al. (U.S. 2014/0318699).
With regard to claim 2, the limitations are addressed above and Zeleny teaches further comprising: 
 	the IC controller further configured to receive a second data associated with an image signal from the external device (Figs. 8-9, 932; [0052] Exemplary embodiments may thus be employed to "reach inside" an application operating on a proximate or remote computer 930 to feel and/or move objects, icons, and the like according to the visual information being displayed on the computer's display 932 or displayed in a user's virtual reality goggles (not shown)); and 
 	a display circuit ([0051] The touchpad 700 may also include circuitry necessary to report control signals to the microprocessor of the computer 710 and to process command signals from the host computer's microprocessor. The touchpad 700 may also include circuitry that receives signals from the computer 710 and outputs tactile or haptic sensations in accordance with signals therefrom using one or more actuators in the touchpad 700) configured to cause to display an image on a display coupled to the portion of the haptic garment surface based on the image signal received from the IC controller ([0048] In one embodiment of the present subject matter, the touchpad 700 may be employed to manipulate images and/or icons on traditional screen displays on the computer 710 or may, in the case of a user wearing virtual reality goggles 220, be employed to manipulate images and/or icons displayed in the virtual reality goggles 220 of a user; [0050] A host application program(s) and/or operating system may display graphical images of an exemplary virtual reality environment on a display of the computer 710 or in goggles worn by the user; [0059] whereby the haptic device interface 1030 transfers haptic feedback signals to the haptic feedback system 130 to simulate tactile sensations, the visual device or display interface 1032 transfers visual signals to the visual feedback system 140 to simulate visual images of a virtual environment and/or virtual subjects/objects), wherein the conductive traces further electrically couple with the display circuit (Figs. 8-9, 932). However, Zeleny does not specifically teach:
- 	printed electro-luminescent (EL)
([0163] an electroluminescent panel 36 (an EL panel) may be powered in any way, such as, for example, by a solar panel 35, from a flexible battery 4, or from a rechargeable battery (which may be located in the smart module 1). Such a panel may respond to a pre-programmed sensor, a transmitter, etc. Each panel can work alone or can work in conjunction with another feature(s); [0203]; [0205] a garment may include electroluminescence panels 36 that may be configured to respond to include but not limited to input, output, stimulus, preprogrammed elements, voice activation, sensors, thermostat, and for direct placement on a specific location on the body or all around the intelligent wear). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny and the sensing fabric as taught by Bozkurt, to have included the electroluminescent panel as taught by Longinotti-Buitoni, to have achieved a garment which includes electroluminescence panels, for providing haptic feedback for contacting a skin surface of the subject and converting the signals to provide input signals. 

With regard to claim 3, the limitations are addressed above and Zeleny teaches further comprising: 
([0013] if the device includes coupled actuators, where each actuator is coupled to a previous actuator in a chain, tactile "noise" may be imparted to the user through friction and compliance in signal transmission thereby limiting the degree of sensitivity conveyed to the user through the actuators; [0034] Exemplary systems 100 according to embodiments of the present subject matter may also be utilized for training purposes, and provide for real-time interactivity, especially when connected to cybernetically-interfaced tactilo-haptic machines, capable of working in non-human environments (e.g., nuclear core reactors, miniature surgical environments, and deep sea work and the like); [0051] The touchpad 700 may also include circuitry that receives signals from the computer 710 and outputs tactile or haptic sensations in accordance with signals therefrom using one or more actuators in the touchpad 700; [0054] The haptic feedback system 130 may include any suitable device that provides any type of forced feedback, vibrotactile feedback, and/or tactile feedback to the user 102) and an acoustic output ([0003] acoustical evaluation). 

With regard to claim 4, the limitations are addressed above and Zeleny teaches wherein the IC controller is configured to multiplex across a switching cycle comprising: a sense phase for receiving the motion signal via the sensing circuit ([0004] Until recently, one component lacking in conventional virtual reality systems has been the sense of touch or "haptics.”; [0005] Generally, haptic technology is an interfacing of a system with a user via the sense of touch through the application of forces, vibrations and/or motions to the user; [0037] the haptic feedback system 130 may include a wearable garment such as a full body suit. With reference to Fig. 2, an exemplary suit 210 may include a plurality of sensors; [0051] The touchpad 700 may also include circuitry that receives signals from the computer 710 and outputs tactile or haptic sensations in accordance with signals therefrom using one or more actuators in the touchpad 700), a display phase for transmitting the image signal via the display circuit (Fig. 10, display 1042; [0044]; [0045] a display for outputting graphical images to a user thereof; [0048] In one embodiment of the present subject matter, the touchpad 700 may be employed to manipulate images and/or icons on traditional screen displays on the computer 710 or may, in the case of a user wearing virtual reality goggles 220, be employed to manipulate images and/or icons displayed in the virtual reality goggles 220 of a user; [0049] The touchpad 700 may also provide certain functionality similar to conventional touchpads. For example, one functionality may be where the speed of a user's fingertip, hand, etc. on the touchpad 700 correlates to the distance that a corresponding cursor is moved in a graphical environment on a display; [0050] A host application program(s) and/or operating system may display graphical images of an exemplary virtual reality environment on a display of the computer 710 or in goggles worn by the user), and an actuator phase for transmitting the actuator signal via the actuator circuit ([0016] two clutching actuators separated by a lateral actuator, each actuator adaptable to operate independently of the other actuators, and a shaft having a motion defined by movement of at least one of the lateral or clutching actuators, an end of the shaft being in contact with the first surface. The device may further comprise circuitry for receiving signals that provide an input to the array of motors configured to provide haptic feedback in response to the input; [0051] The touchpad 700 may also include circuitry that receives signals from the computer 710 and outputs tactile or haptic sensations in accordance with signals therefrom using one or more actuators in the touchpad 700). 

With regard to claim 5, the limitations are addressed above and Zeleny teaches wherein the conductive traces are configured to perform one or more of: display the image based on the image signal received from the IC controller ([0045] The computer 710 may include any number of various input and output devices, including, but not limited to, a display for outputting graphical images to a user thereof, a keyboard for providing character input, and a touchpad 700 according to an embodiment of the present subject matter; [0048] In one embodiment of the present subject matter, the touchpad 700 may be employed to manipulate images and/or icons on traditional screen displays on the computer 710 or may, in the case of a user wearing virtual reality goggles 220, be employed to manipulate images and/or icons displayed in the virtual reality goggles 220 of a user; [0050] A host application program(s) and/or operating system may display graphical images of an exemplary virtual reality environment on a display of the computer 710 or in goggles worn by the user; [0053] the processing system 120 may determine visual signals that are applied to the visual feedback system 140 to display to the user 102 a virtual image of the interactions with the virtual subject/object 170; [0061] The processing system may also include a display device 1042 preferably connected or part of the system 120 to display images of a graphical environment, such as a game environment, operating system application, simulation, etc.), transmit the actuator output based on the actuator signal received from the IC controller ([0016] two clutching actuators separated by a lateral actuator, each actuator adaptable to operate independently of the other actuators, and a shaft having a motion defined by movement of at least one of the lateral or clutching actuators, an end of the shaft being in contact with the first surface. The device may further comprise circuitry for receiving signals that provide an input to the array of motors configured to provide haptic feedback in response to the input; [0051] The touchpad 700 may also include circuitry that receives signals from the computer 710 and outputs tactile or haptic sensations in accordance with signals therefrom using one or more actuators in the touchpad 700), and capture one or more of: the touch pattern, the gesture pattern, and the movement pattern associated with the user of the ([0034] The system 100 may also include a haptic feedback system 130, a visual feedback system 140, an auditory feedback system 150, and/or an olfactory feedback system 160 to provide touch, visual, olfactory and auditory feedback to enhance a user’s virtual reality experience; [0036] In one embodiment of the present subject matter, the haptic feedback system 130 may include a wearable element such as a glove, suit, goggles, or other garment or may be a touchpad, screen or other physical element that a user 102 thereof can hold, touch or interact with in reality; [0044] touchpads; [0045] For example, in another embodiment, the haptic feedback system 130 may comprise a touchpad or similar device; [0048] Exemplary touchpads 700 may also be employed in conjunction with a garment such as a glove, suit, fingertip attachments, or the like that utilizes SAT Points or transponders utilized to track a user’s fingers, hands, etc. In such an embodiment, a soldier or grandmother may feel the touch of the hands and fingers, from a remote location thousands of miles away, of his or her son, daughter, grandchild, etc.; [0061] Further, an exemplary device may be, but is not limited to, a garment, touchpad, touchscreen, display, keyboard, button, glove, suit, tool, shirt, hat, goggles, spectacles, shoes, pants, socks, undergarments, clothing accessories, necklaces, bracelets, jewelry, and combinations thereof). 

(Fig. 2; Fig. 9; [0037] An exemplary suit 210 or other garment may also include one or more cuffs 214 of material strategically placed at the wrist of the user 202 or other vital locations to monitor physiological conditions of the user 202.  In another embodiment, the suit may be outfitted with electrodes (not shown) that monitor physiological conditions of the user 202 or the wearable transponders or subcutaneous transponders may monitor physiological conditions of the user 202; [0038] For example, within one square foot of cloth of the suit, there may be between one thousand to fifty thousand micro-step motors 320 that are substantially fixed to a flexible, optically printed routing board, flexible printed circuit board or other surface 340 via a perforated, flexible bracing piece 330). 

With regard to claim 7, the limitations are addressed above. However, Zeleny does not teach: 
- 	wherein the image is alphanumeric text related to one or more of a telephone call and a text message received at the external device
Longinotti-Buitoni teaches a method of forming garments having one or more stretchable conductive ink patterns [abstract]. Longinotti-Buitoni also teaches wherein the image is alphanumeric text related to one or more of a telephone call ([0152] A `touch points` may be a more immediate, more natural and faster communication and sharing means then are computer typing or mobile dialing or texting; [0209] In some embodiments, a garment may include a text, still image, and video display capability 40 that can work alone or in conjunction with all the sensors, electronics, or elements inherent in the intelligent wear. A display may work with all the communication, data, sensors, and programs or with a subset of the communication, data, sensors, and program.  For example, an audio message can be converted to text and displayed, images from the cameras or projectors can be viewed, functional buttons can be incorporated, etc. users can upload or transfer images from internal intelligent ware shirt to the screen, or accept transfers from 3'd parties, or from software programs, add overlays or special effects, and project the image on the display; [0220] In some embodiments, a textual social media such as a "tweet(s)" may also be converted to audio and played back via the intelligent wear, or an audio message may be converted to text for playback on a display; [0294] As shown, the action shirt has interactive sensors (touch points). The touch points may are configured to control various aspects of a garment system, including but not limited to controls (e.g. bass, dynamics on/off, volume, etc.) on or to a music playing device (earphones, speakers) or controls on a communication system (e.g. texting, webpage upload, etc.); [0308]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to 

With regard to claim 8, the limitations are addressed above and Zeleny teaches wherein the third data is associated with a program operating on an internal memory coupled to the IC controller ([0057] The processing system 120 may include a microprocessor(s) 1022, memory 1024, input/output devices 1026, motion determining system interface 1028, haptic device interface 1030, visual device or display interface 1032, interface 1033 with remote processing systems or devices, auditory device interface 1034, vocal and gustative interfaces, and an olfactory device interface 1036, each interconnected by an internal bus 1040 or other suitable communication mechanism for communicating information. The processing system 120 may also include other components and/or circuitry associated with processing, receiving, transmitting and computing digital or analog electrical signals).

With regard to claim 9, the limitations are addressed above and Zeleny teaches wherein the image is located on the external device (Figs. 8-9, 932; [0051]; [0052] Exemplary embodiments may thus be employed to "reach inside" an application operating on a proximate or remote computer 930 to feel and/or move objects, icons, and the like according to the visual information being displayed on the computer's display 932 or displayed in a user's virtual reality goggles (not shown)). However, Zeleny does not specifically teach:
- 	based on a multimedia file
Longinotti-Buitoni teaches a method of forming garments having one or more stretchable conductive ink patterns [abstract]. Longinotti-Buitoni also teaches the images are based on a multimedia file (Fig. 1A; [0032]; [0154] A wearable communications platform may integrate apparel, a power control system(s), electronics, software, etc. to allow, for example, for on-demand access to new media down-loadable content, up-loadable content and/or instructions, sharing technology, and facilitating location based interaction and specific associated content for each location; [0219]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny and the sensing fabric as taught by Bozkurt, to have included the multimedia files taught by Longinotti-Buitoni, to have achieved a garment in which a user can work in conjunction with a networking device for providing haptic feedback for contacting a skin surface of the subject and converting the signals to provide input signals.

(Figs. 8-9, 932; [0045] For example, in another embodiment, the haptic feedback system 130 may comprise a touchpad or similar device.  FIG. 7 is a perspective view of one embodiment of the present subject matter. With reference to FIG. 7, an exemplary haptic touchpad 700 may be provided to a user, the touchpad 700 adaptable to be connected to a computer 710 via one or more ports 702, 703, 704 (e.g., universal serial bus ("USB") port and the like); [0047] The planar (square, rectangular or otherwise) surface 720 of the touchpad 700 may be substantially smooth if a flexible layer of material 722 overlies the array of micro-step motors or, in another embodiment, a user may directly contact the array of micro-step motors without any intervening layer. While the instant embodiment has been illustrated as a peripheral device to the computer 710, it is envisioned that an exemplary touchpad 700 may be incorporated in a laptop computer 710, desktop computer, video game console, a television set-top box, or other computing or electronic device as shown in FIG. 8; [0048] In one embodiment of the present subject matter, the touchpad 700 may be employed to manipulate images and/or icons on traditional screen displays on the computer 710 or may, in the case of a user wearing virtual reality goggles 220, be employed to manipulate images and/or icons displayed in the virtual reality goggles 220 of a user; [0051]; [0052] Exemplary embodiments may thus be employed to "reach inside" an application operating on a proximate or remote computer 930 to feel and/or move objects, icons, and the like according to the visual information being displayed on the computer's display 932 or displayed in a user's virtual reality goggles (not shown)). However, Zeleny does not specifically teach: 
-  	for operating a multimedia file located on the external device
Longinotti-Buitoni teaches a method of forming garments having one or more stretchable conductive ink patterns [abstract]. Longinotti-Buitoni also teaches the images are based on a multimedia file (Fig. 1A; [0032]; [0154] A wearable communications platform may integrate apparel, a power control system(s), electronics, software, etc. to allow, for example, for on-demand access to new media down-loadable content, up-loadable content and/or instructions, sharing technology, and facilitating location based interaction and specific associated content for each location; [0219]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny and the sensing fabric as taught by Bozkurt, to have included the multimedia files taught by Longinotti-Buitoni, to have achieved a garment in which a user can work in conjunction with a networking device for providing haptic feedback for contacting a skin surface of the subject and converting the signals to provide input signals.

With regard to claim 11, the limitations are addressed above. However, Zeleny does not teach: 
- 	wherein the image is indicative of traffic condition contiguous to the user of the haptic garment, the image based on traffic data received by the external device
Longinotti-Buitoni teaches a method of forming garments having one or more stretchable conductive ink patterns [abstract]. Longinotti-Buitoni also teaches
wherein the image is indicative of traffic condition contiguous to the user of the haptic garment, the image based on traffic data received by the external device ([0229] receiving (alerts, sales, warnings, traffic); [0441] The ECR may also monitor user behavior and provide data/feedback on such behaviors (e.g., eating, drinking, substance abuse, etc.). A garment with ECR may also assist and/or provide feedback on traveling, such as driving (driver behavior, driver's track record, surrounding traffic, type of road, weather conditions), flying, sailing, or otherwise operating machinery/vehicles). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny and the sensing fabric as taught by Bozkurt, to have included the traffic information as taught by Longinotti-Buitoni, to have achieved a garment in which a user can work in conjunction with a networking device for providing haptic feedback for contacting a skin surface of the subject and converting the signals to provide input signals. 
 
 With regard to claim 12, the limitations are addressed above. However, Zeleny does not teach: 
- 	wherein the image is related to a driving direction or a driving area map received from the external device
Longinotti-Buitoni teaches a method of forming garments having one or more stretchable conductive ink patterns [abstract]. Longinotti-Buitoni also teaches wherein the image is related to a driving direction or a driving area map received from the external device ([0441] The ECR may also monitor user behavior and provide data/feedback on such behaviors (e.g., eating, drinking, substance abuse, etc.). A garment with ECR may also assist and/or provide feedback on traveling, such as driving (driver behavior, driver's track record, surrounding traffic, type of road, weather conditions), flying, sailing, or otherwise operating machinery/vehicles). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny and the sensing fabric as taught by Bozkurt, to have included the traffic information as taught by Longinotti-Buitoni, to have achieved a garment in which a user can work in conjunction with a networking device for providing haptic feedback for contacting a skin surface of the subject and converting the signals to provide input signals. 

With regard to claim 13, the limitations are addressed above and Zeleny teaches wherein the image is based on a camera image, a proximity sensor, or a video image captured by the external device ([0034] An exemplary system 100 may thus simulate any type of operation involving human behavior, human movement or interactions with an environment, object, other person or avatar in a wide variety of industries and occupations, e.g., computer or video gaming, surgery, adult entertainment, soldier, surgeon, aircraft pilot, astronaut, scientist, construction worker, etc.; [0050] The software running on the host computer 710 may be of a wide variety, e.g., a word processor, spreadsheet, video or computer game, drawing program, operating system, graphical user interface, simulation, Web page or browser, scientific analysis program, virtual reality training programs or applications, or other application programs that utilize input from the touchpad 700 and provide force feedback commands to the touchpad 700).

With regard to claim 14, the limitations are addressed above and Zeleny teaches wherein the system is configured to convert the motion signal received by the IC controller into a specific operating instruction for an application executing on the external device (Fig. 9; [abstract] the device including an array of micro-step motors for contacting a skin surface of the subject and converting the signals to provide input signals to the array of micro-step motors; [0042] Further, conversion of electrical energy into mechanical motion may take place without generating any significant magnetic field or the need for moving electrical contacts in certain embodiments of the present subject matter; [0051]; [0052] With reference to FIG. 9, a user may be equipped with a glove 910, one or more finger attachments or other suitable garment that includes an array of or one or more exemplary mechanical, electrical, electro-mechanical, piezoelectric, electrostrictive actuators depicted in FIGS. 3-5.  For example, a surface of the glove or other garment proximate a user's skin may provide a plurality of hydraulic, digitally-gauged, micro-step motors that are computer coordinated to simulate a haptic action and/or reaction).

With regard to claim 15, the limitations are addressed above and Zeleny teaches wherein the conductive traces comprise a capacitor array incorporated therein for capturing the touch pattern in a form of one or more capacitance values ([0042] Additionally, due to the piezoelectric properties of the micro-step motor described above, a pure capacitive load is presented to any driving electronics which, when stopped, dissipate almost no energy and thus no heat. Thus, virtually no power is consumed or heat generated when maintaining these actuators in an energized (holding) state).

With regard to claim 16, the limitations are addressed above and Zeleny teaches wherein the conductive traces comprises a resistor array incorporated therein for capturing one or more of the gesture pattern and the movement pattern in a form of one or more resistance values ([0010] Another known system employing haptic technology is the CyberGrasp system from Immersion Corporation which provides a device adaptable to fit over a user's hand adding resistive force feedback to each finger. Five fingertip actuators produce the forces, which are transmitted along "tendons" connecting the fingertip actuators to the remaining portions of the device; [0054] The haptic feedback system 130 may include any suitable device that provides any type of forced feedback, vibrotactile feedback, and/or tactile feedback to the user 102.  This feedback is able to provide the user with simulations of physical texture, pressures, forces, resistance, vibration, etc. of virtual interactions).

With regard to claim 17, the limitations are addressed above and Zeleny teaches wherein the IC controller is configured to communicate wirelessly with the external device ([0037] communication and power to/from such exemplary haptic devices may be wireless or wired, as appropriate; [0041] an end 430 of the micro-step motor shaft 420 may respond to touch by a user and/or reciprocate touch over traditional telecommunication technologies (e.g., wireless, wired, Internet, cellular, etc.) via a controller or connection 440; [0045] For example, in another embodiment, the haptic feedback system 130 may comprise a touchpad or similar device…With reference to FIG. 7, an exemplary haptic touchpad 700 may be provided to a user, the touchpad 700 adaptable to be connected to a computer 710 via one or more ports 702, 703, 704 (e.g., universal serial bus ("USB") port and the like) and any appropriate cabling 706 such as, but not limited to, a USB cable, firewire, standard serial bus cable, and other ports or cabling (wire or wireless), etc. Of course, the haptic touchpad 700 may communicate with the computer 710 wirelessly; [0058] The input/output devices 1026 may also include a device for communicating with a network, such as a modem, for allowing access to the network, such as the Internet and may communicate with the internal bus 1040 via wired or wireless transmission; [0061] These signals may be provided wirelessly or via a wire or cable).

With regard to claim 18, the limitations are addressed above and Zeleny teaches wherein the IC controller is configured to communicate with the external device via a wired connection ([0037] communication and power to/from such exemplary haptic devices may be wireless or wired, as appropriate; [0041] an end 430 of the micro-step motor shaft 420 may respond to touch by a user and/or reciprocate touch over traditional telecommunication technologies (e.g., wireless, wired, Internet, cellular, etc.) via a controller or connection 440; [0045] For example, in another embodiment, the haptic feedback system 130 may comprise a touchpad or similar device…With reference to FIG. 7, an exemplary haptic touchpad 700 may be provided to a user, the touchpad 700 adaptable to be connected to a computer 710 via one or more ports 702, 703, 704 (e.g., universal serial bus ("USB") port and the like) and any appropriate cabling 706 such as, but not limited to, a USB cable, firewire, standard serial bus cable, and other ports or cabling (wire or wireless), etc. Of course, the haptic touchpad 700 may communicate with the computer 710 wirelessly; [0058] The input/output devices 1026 may also include a device for communicating with a network, such as a modem, for allowing access to the network, such as the Internet and may communicate with the internal bus 1040 via wired or wireless transmission; [0061] These signals may be provided wirelessly or via a wire or cable).

With regard to claim 20, the limitations are addressed above and Zeleny teaches wherein the tactile output comprises one or more of: a vibration output, a thermochromic visual output, an electro-tactile output and a heat-tactile output ([0054] The haptic feedback system 130 may include any suitable device that provides any type of forced feedback, vibrotactile feedback, and/or tactile feedback to the user 102.  This feedback is able to provide the user with simulations of physical texture, pressures, forces, resistance, vibration, etc. of virtual interactions).

With regard to claim 22, the limitations are addressed above. However, Zeleny does not specifically teach:  
- 	the EL display divided into a plurality of separately illuminable regions,
- 	wherein the display circuit is configured to cause to illuminate one or more of the separately illuminable regions based on the image signal received from the IC controller
Longinotti-Buitoni teaches the EL display divided into a plurality of separately illuminable regions ([0163] an electroluminescent panel 36 (an EL panel) may be powered in any way, such as, for example, by a solar panel 35, from a flexible battery 4, or from a rechargeable battery (which may be located in the smart module 1). Such a panel may respond to a pre-programmed sensor, a transmitter, etc. Each panel can work alone or can work in conjunction with another feature(s); [0203]; [0205] a garment may include electroluminescence panels 36 that may be configured to respond to include but not limited to input, output, stimulus, preprogrammed elements, voice activation, sensors, thermostat, and for direct placement on a specific location on the body or all around the intelligent wear; [0329]), wherein the display circuit is configured to cause to illuminate one or more of the separately illuminable regions based on the image signal received from the IC controller ([0163] an electroluminescent panel 36 (an EL panel) may be powered in any way, such as, for example, by a solar panel 35, from a flexible battery 4, or from a rechargeable battery (which may be located in the smart module 1). Such a panel may respond to a pre-programmed sensor, a transmitter, etc. Each panel can work alone or can work in conjunction with another feature(s); [0251] An intelligent garment item may include optical fibers or a bundle of optical fibers; an actuator (e.g. a vibrator, a pressure and/or trigger point device); a peripheral or accessory (e.g. a speaker, a microphone, a display, a keyboard, a switch, a camera, an illuminating system, etc.); [0329] Each camera is equipped with an illuminator (infrared light-emitting diodes) that determines a high contrast between the reflective marker and the rest of the scene on the recorded images thus allowing the fully automatic recognition of the markers). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to 

With regard to claim 23, the limitations are addressed above and Zeleny teaches further comprising a touch sensitive liquid crystal display (LCD) screen embedded in the haptic garment ([0061] The display device 1042 may be any of a variety of types of devices, such as LCD displays, LED displays, CRTs, liquid ferrum displays ("LFD")…Further, an exemplary device may be, but is not limited to, a garment, touchpad, touchscreen, display, keyboard, button, glove, suit, tool, shirt, hat, goggles, spectacles, shoes, pants, socks, undergarments, clothing accessories, necklaces, bracelets, jewelry, and combinations thereof), wherein the LCD screen is configured to:     
 	display the image based on the image signal received from the IC controller ([0045] The computer 710 may include any number of various input and output devices, including, but not limited to, a display for outputting graphical images to a user thereof, a keyboard for providing character input, and a touchpad 700 according to an embodiment of the present subject matter; [0048] In one embodiment of the present subject matter, the touchpad 700 may be employed to manipulate images and/or icons on traditional screen displays on the computer 710 or may, in the case of a user wearing virtual reality goggles 220, be employed to manipulate images and/or icons displayed in the virtual reality goggles 220 of a user; [0050] A host application program(s) and/or operating system may display graphical images of an exemplary virtual reality environment on a display of the computer 710 or in goggles worn by the user; [0053] the processing system 120 may determine visual signals that are applied to the visual feedback system 140 to display to the user 102 a virtual image of the interactions with the virtual subject/object 170; [0061] The processing system may also include a display device 1042 preferably connected or part of the system 120 to display images of a graphical environment, such as a game environment, operating system application, simulation, etc.), transmit the actuator output based on the actuator signal received from the IC controller ([0016] two clutching actuators separated by a lateral actuator, each actuator adaptable to operate independently of the other actuators, and a shaft having a motion defined by movement of at least one of the lateral or clutching actuators, an end of the shaft being in contact with the first surface. The device may further comprise circuitry for receiving signals that provide an input to the array of motors configured to provide haptic feedback in response to the input; [0051] The touchpad 700 may also include circuitry that receives signals from the computer 710 and outputs tactile or haptic sensations in accordance with signals therefrom using one or more actuators in the touchpad 700), and capture the touch pattern to generate the motion signal for transmission to the IC controller ([0034] The system 100 may also include a haptic feedback system 130, a visual feedback system 140, an auditory feedback system 150, and/or an olfactory feedback system 160 to provide touch, visual, olfactory and auditory feedback to enhance a user’s virtual reality experience; [0036] In one embodiment of the present subject matter, the haptic feedback system 130 may include a wearable element such as a glove, suit, goggles, or other garment or may be a touchpad, screen or other physical element that a user 102 thereof can hold, touch or interact with in reality; [0044] touchpads; [0045] For example, in another embodiment, the haptic feedback system 130 may comprise a touchpad or similar device; [0048] Exemplary touchpads 700 may also be employed in conjunction with a garment such as a glove, suit, fingertip attachments, or the like that utilizes SAT Points or transponders utilized to track a user’s fingers, hands, etc. In such an embodiment, a soldier or grandmother may feel the touch of the hands and fingers, from a remote location thousands of miles away, of his or her son, daughter, grandchild, etc.; [0061] Further, an exemplary device may be, but is not limited to, a garment, touchpad, touchscreen, display, keyboard, button, glove, suit, tool, shirt, hat, goggles, spectacles, shoes, pants, socks, undergarments, clothing accessories, necklaces, bracelets, jewelry, and combinations thereof).

With regard to claim 24, the limitations are addressed above and Zeleny teaches wherein devices coupled to the conductive traces are configured to perform one ([0045] The computer 710 may include any number of various input and output devices, including, but not limited to, a display for outputting graphical images to a user thereof, a keyboard for providing character input, and a touchpad 700 according to an embodiment of the present subject matter; [0048] In one embodiment of the present subject matter, the touchpad 700 may be employed to manipulate images and/or icons on traditional screen displays on the computer 710 or may, in the case of a user wearing virtual reality goggles 220, be employed to manipulate images and/or icons displayed in the virtual reality goggles 220 of a user; [0050] A host application program(s) and/or operating system may display graphical images of an exemplary virtual reality environment on a display of the computer 710 or in goggles worn by the user; [0053] the processing system 120 may determine visual signals that are applied to the visual feedback system 140 to display to the user 102 a virtual image of the interactions with the virtual subject/object 170; [0061] The processing system may also include a display device 1042 preferably connected or part of the system 120 to display images of a graphical environment, such as a game environment, operating system application, simulation, etc.), transmit the actuator output based on the actuator signal received from the IC controller ([0016] two clutching actuators separated by a lateral actuator, each actuator adaptable to operate independently of the other actuators, and a shaft having a motion defined by movement of at least one of the lateral or clutching actuators, an end of the shaft being in contact with the first surface. The device may further comprise circuitry for receiving signals that provide an input to the array of motors configured to provide haptic feedback in response to the input; [0051] The touchpad 700 may also include circuitry that receives signals from the computer 710 and outputs tactile or haptic sensations in accordance with signals therefrom using one or more actuators in the touchpad 700), and capture one or more of: the touch pattern, the gesture pattern, and the movement pattern associated with the user of the haptic garment to generate the motion signal for transmission to the IC controller ([0034] The system 100 may also include a haptic feedback system 130, a visual feedback system 140, an auditory feedback system 150, and/or an olfactory feedback system 160 to provide touch, visual, olfactory and auditory feedback to enhance a user’s virtual reality experience; [0036] In one embodiment of the present subject matter, the haptic feedback system 130 may include a wearable element such as a glove, suit, goggles, or other garment or may be a touchpad, screen or other physical element that a user 102 thereof can hold, touch or interact with in reality; [0044] touchpads; [0045] For example, in another embodiment, the haptic feedback system 130 may comprise a touchpad or similar device; [0048] Exemplary touchpads 700 may also be employed in conjunction with a garment such as a glove, suit, fingertip attachments, or the like that utilizes SAT Points or transponders utilized to track a user’s fingers, hands, etc. In such an embodiment, a soldier or grandmother may feel the touch of the hands and fingers, from a remote location thousands of miles away, of his or her son, daughter, grandchild, etc.; [0061] Further, an exemplary device may be, but is not limited to, a garment, touchpad, touchscreen, display, keyboard, button, glove, suit, tool, shirt, hat, goggles, spectacles, shoes, pants, socks, undergarments, clothing accessories, necklaces, bracelets, jewelry, and combinations thereof). 

With regard to claim 25, the limitations are addressed above. However, Zeleny does not teach: 
- 	wherein one or more of the sensing circuit, the display circuit and the actuator circuit are imprinted on the haptic garment using one or more of: painting, extrusion printing, inkjet printing, screen printing, and lithography printing techniques
Longinotti-Buitoni teaches a method of forming garments having one or more stretchable conductive ink patterns [abstract]. Longinotti-Buitoni also teaches wherein one or more of the sensing circuit, the display circuit and the actuator circuit are imprinted on the haptic garment using one or more of: painting, extrusion printing, inkjet printing, screen printing, and lithography printing techniques ([0458] Any of the components (e.g., conductive ink, adhesive, and resin) may be applied by printing.  For example, FIG. 30 illustrates one example of method used to print the stretchable conductive ink pattern onto a substrate.  In FIG. 30, a first mask ("screen") 3001 is used to form the pattern of adhesive (electrically insulative glue) to be applied to the substrate, beneath the screen 3001 (not visible).  For example, when applying directly onto a fabric, the adhesive may be applied in a screening process by pulling the `wet` adhesive 3005 across the screen so that it forms the pattern shown.  Multiple applications of adhesive may be applied, or the thickness may otherwise be adjusted (e.g., by the application force, viscosity and/or screen opening size).  Thereafter a second screen (or the same screen) may be used to apply the pattern of electrically conductive ink.  Multiple applications of conductive ink may be applied to achieve the desired thickness (typically less than the thickness of the adhesive.  The second screen may have openings that are slightly smaller than the pattern used for the adhesive, or they may be the same size (or in some variations, larger); [claim 17]; [claims 25-26]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny and the sensing fabric as taught by Bozkurt, to have included the screen printing as taught by Longinotti-Buitoni, to have achieved a garment in which a user can work in conjunction with a networking device for providing haptic feedback for contacting a skin surface of the subject and converting the signals to provide input signals.

With regard to claim 26, the limitations are addressed above. However, Zeleny does not teach: 
- 	wherein the haptic garment is formed of a deformable substrate or a nonwoven material
Longinotti-Buitoni teaches a method of forming garments having one or more stretchable conductive ink patterns [abstract]. Longinotti-Buitoni also teaches wherein the haptic garment is formed of a deformable substrate ([0385]-[0386] In some variations may mean additionally or alternatively, resisting breaking when a deforming force (elongating or distorting from the original length/shape) is applied (and eventually released). Examples of stretchable conductive inks and characteristics of such inks are provided below…As mentioned, any of the garments may also include a substrate attached or formed as part of the garment for higher-conductive paths, such as Kapton films and/or conductive threads (which may be included in a pattern allowing stretching in one or more directions).  Other flexible, wearable substrates may also be included; [0387] a substrate such as Kapton may be fixed to on onto the garment) or a nonwoven material. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny and the sensing fabric as taught by Bozkurt, to have included the haptic garment is formed of a deformable substrate as taught by Longinotti-Buitoni, to have achieved a garment in which a user can work in conjunction with a networking device for providing haptic feedback for contacting a skin surface of the subject and converting the signals to provide input signals. 

 With regard to claim 28, the system claim corresponds to the system claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 29, the system claim corresponds to the system claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 30, the system claim corresponds to the system claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 31, the system claim corresponds to the system claim 26, respectively, and therefore is rejected with the same rationale.

With regard to claim 33, the method claim corresponds to the system claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 34, the method claim corresponds to the system claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 35, the method claim corresponds to the system claim 4, respectively, and therefore is rejected with the same rationale.



With regard to claim 37, the method claim corresponds to the system claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 38, the method claim corresponds to the system claim 9, respectively, and therefore is rejected with the same rationale.

With regard to claim 39, the method claim corresponds to the system claim 10, respectively, and therefore is rejected with the same rationale.

With regard to claim 40, the method claim corresponds to the system claim 11, respectively, and therefore is rejected with the same rationale.

With regard to claim 41, the method claim corresponds to the system claim 12, respectively, and therefore is rejected with the same rationale.

With regard to claim 42, the method claim corresponds to the system claim 13, respectively, and therefore is rejected with the same rationale.

With regard to claim 43, the method claim corresponds to the system claim 14, respectively, and therefore is rejected with the same rationale.

With regard to claim 44, the method claim corresponds to the system claim 15, respectively, and therefore is rejected with the same rationale.

With regard to claim 45, the method claim corresponds to the system claim 16, respectively, and therefore is rejected with the same rationale.

With regard to claim 46, the method claim corresponds to the system claim 17, respectively, and therefore is rejected with the same rationale.

With regard to claim 47, the method claim corresponds to the system claim 18, respectively, and therefore is rejected with the same rationale.

With regard to claim 49, the method claim corresponds to the system claim 20, respectively, and therefore is rejected with the same rationale.

With regard to claim 51, the method claim corresponds to the system claim 22, respectively, and therefore is rejected with the same rationale.

With regard to claim 52, the method claim corresponds to the system claim 23, respectively, and therefore is rejected with the same rationale.


- 	wherein the printed EL display comprises a light emitting diode (LED) matrix
Longinotti-Buitoni teaches a method of forming garments having one or more stretchable conductive ink patterns [abstract]. Longinotti-Buitoni also teaches wherein the printed EL display comprises a light emitting diode (LED) matrix ([0244] An intelligent garment may include one or more than one body sensor…a light emitting diode (LED); [0329] Each camera is equipped with an illuminator (infrared light-emitting diodes) that determines a high contrast between the reflective marker and the rest of the scene on the recorded images thus allowing the fully automatic recognition of the markers). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny and the sensing fabric as taught by Bozkurt, to have included the EL display as taught by Longinotti-Buitoni, to have achieved a garment in which a user can work in conjunction with a networking device for providing haptic feedback for contacting a skin surface of the subject and converting the signals to provide input signals. 

With regard to claim 54, the limitations are addressed above. However, Zeleny fails to teach: 
- 	wherein the haptic garment includes an inner layer
([0015] As used herein "continuously conform" may mean conforming and contacting to the skin surface, at least over a region of a material that conforms. For example, a garment that is configured to continuously conform may include an inner surface (with sensors) that is held against the skin; [0059] In general, the conductive trace may include a conductive ink layer on an inner surface of the garment, an outer surface of the garment, or on the inner and outer surfaces of the garment; [0074] The shirt may also include one or more additional sensors, such as a heart rate sensor. For example, the shirt may include a conductive ink electrode on an inner surface of the body configured to contact the wearer's skin, and an electrode conductive connector extending from the conductive ink electrode to the module interface; [0079] wherein each electrical sensor comprises a conductive ink electrode printed on an inner surface of the body; [0264] For example, a user may be able to have a smaller number of relatively more complex or more expensive inner layers (including sensors, connectors, etc.) (which inner lay may not be generally visible to another person when worn) and a larger number of external layers that provide more choice and variety in the user's appearance; [0401] For example, two capacitive touch points 1933, 1935, placed on the arms, may be used.  A touchpoint sensor may include two electrodes (e.g., one on the inner, the other on the outer, surface of the garment in corresponding positions); [0416] In some variations, the electrodes are printed, applied or formed on one side of the garment (e.g., the inner surface) and adapted to be in continuous contact with the subject's skin so as to measure ECG signals). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny and the sensing fabric as taught by Bozkurt, to have included the haptic garment as taught by Longinotti-Buitoni, to have achieved a garment in which a user can work in conjunction with a networking device for providing haptic feedback for contacting a skin surface of the subject and converting the signals to provide input signals. 

With regard to claim 55, the method claim corresponds to the system claim 26, respectively, and therefore is rejected with the same rationale.

With regard to claim 56, the method claim corresponds to the system claim 5, respectively, and therefore is rejected with the same rationale.



 	Claims 19 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Zeleny (U.S. 2011/0148607) in view of Bozkurt et al. (U.S. 2017/0224280) in view of Longinotti-Buitoni et al. (U.S. 2014/0318699) and further in view of Stahlberg (U.S. 2014/0320402).
With regard to claim 19, the limitations are addressed above and Longinotti-Buitoni teaches that a haptic actuator may be an electrostatic actuator [0273]. However, Zeleny, Bozkurt and Longinotti-Buitoni fail to teach: 
- 	wherein the acoustic output comprises one or more of: an electrodynamic acoustic output and an electrostatic acoustic output
Stahlberg teaches a system and method of using feedback from internal sensors to adjust haptic effect output [abstract]. Stahlberg also teaches wherein the acoustic output comprises one or more of: an electrodynamic acoustic output and an electrostatic acoustic output ([0036] Haptic effect output devices also broadly include non-mechanical or non-vibratory devices such as those that use electrostatic friction (ESF), ultrasonic surface friction (USF), or those that induce acoustic radiation pressure with an ultrasonic haptic transducer). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny and the sensing fabric as taught by Bozkurt and system taught by Longinotti-Buitoni, to have included the electrostatic acoustic pressure as taught by Stahlberg, to have achieved a garment in which a user can work in conjunction with a networking device for providing haptic feedback for contacting a skin surface of the subject and converting the signals to provide input signals. 

.




	Claims 21 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Zeleny (U.S. 2011/0148607) in view of Bozkurt et al. (U.S. 2017/0224280) in view of Longinotti-Buitoni et al. (U.S. 2014/0318699) and further in view of Eagleman et al. (U.S. 2018/0233163).
With regard to claim 21, the limitations are addressed above and Zeleny teaches wherein: the sensing circuit is further configured to cause to sense a repetitive body motion associated with an exercise routine ([0043] An exemplary embodiment may thus lend itself to a virtual reality environment and act as a sensory avatar in gaming, psychotherapeutic, and other applications. For example, exercise applications utilizing embodiments of the present subject matter may increase interest in fitness through a virtual reality environment, and with the monitoring of a user's physiological information, experiences therapeutic or otherwise may be heightened). However, Zeleny does not teach the display circuit is further configured to cause to display the image on
the printed EL display. Longinotti-Buitoni teaches the sensing circuit is further configured to cause to sense a repetitive body motion associated with an ([0073] For example, the user may "mark" a time when something occurs, such as a shortness of breath, or other respiratory episode, or to indicate when activity is increasing (e.g., exercising, etc.) or decreasing, or to start/stop/pause, etc. the recording and/or analysis of respiration, or to save, transmit, process, etc. detected regional respiration; [0297] a library of training sessions for activities, exercises, postures etc. may be available on an intelligent wear module or may be downloaded able from a website; [0310] Such an expression may be, but is not limited to, a training session (such as, e.g., for Pilates, tennis yoga, etc.), a cultural dance, a body alignment instruction, an extreme body posture instruction, an exercise, other body moves, etc.; [0448]), the display circuit is further configured to cause to display the image on the printed EL display ([0163] an electroluminescent panel 36 (an EL panel) may be powered in any way, such as, for example, by a solar panel 35, from a flexible battery 4, or from a rechargeable battery (which may be located in the smart module 1). Such a panel may respond to a pre-programmed sensor, a transmitter, etc. Each panel can work alone or can work in conjunction with another feature(s); [0203]; [0205] a garment may include electroluminescence panels 36 that may be configured to respond to include but not limited to input, output, stimulus, preprogrammed elements, voice activation, sensors, thermostat, and for direct placement on a specific location on the body or all around the intelligent wear). However, Zeleny, Bozkurt and Longinotti-Buitoni do not teach: 
- 	the IC controller is further configured to generate for display a count associated with the repetitive body motion, 
- 	the display circuit is further configured to cause to display the count as the image 
Eagleman teaches a system and method of information delivery to new and useful methods of transforming language inputs into haptic outputs ([abstract]; [0002]). Eagleman also teaches the IC controller is further configured to generate for display a count associated with the repetitive body motion ([0065] the different stimulus patterns can include patterns using the same and/or different stimulation devices from each other (e.g., a first pattern including clockwise sweeping actuation of a set of 8 devices, a second pattern including counterclockwise sweeping actuation of the 8 devices, a third pattern including pulsed actuation of 4 out of the set of 8 along with 4 other devices, etc.). Such multi-actuation mappings can potentially enable communication of a greater number of phonemes than the number of tactile stimulation devices in the system (e.g., communicating 47 unique phonemes using only 20 stimulation devices). For example, a first phoneme can be mapped to a clockwise sweep of 8 actuators, beginning at a fourth actuator of the device, and a second phoneme can be mapped to a counterclockwise sweep of 6 actuators, beginning at an eighth actuator of the device.  However, variations of the example can associate devices of the array of tactile stimulation devices with speech components in any other suitable manner), the display circuit is further configured to cause to (Fig. 5A; [0065]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the haptic feedback as taught by Zeleny and the sensing fabric as taught by Bozkurt and system taught by Longinotti-Buitoni, to have included the count associated with the repetitive body motion as taught by Eagleman, to have achieved a garment in which a user can work in conjunction with a networking device for providing haptic feedback for contacting a skin surface of the subject and converting the signals to provide input signals. 

With regard to claim 50, the method claim corresponds to the system claim 21, respectively, and therefore is rejected with the same rationale.



Response to Arguments
 	Applicant’s arguments with respect to claims 1-59 have been considered but are moot in view of the new ground of rejection set forth in the rejection. 

Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171